Citation Nr: 9902885	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury, manifested by X-ray changes and limitation of 
motion of the left ankle.

2.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to December 
1992.

Initially, the Board of Veterans Appeals (Board) notes that 
with respect to the issue of entitlement to an increased 
evaluation for a low back disorder, the veterans original 
claim on appeal sought a rating in excess of 10 percent.  
Thereafter, a September 1998 rating decision increased the 
evaluation for the veterans service-connected low back 
disability to 20 percent, effective January 1, 1993.  The 
veteran has continued the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
regional office (RO).

2.  The veterans low back disorder is currently manifested 
by symptoms in an unexceptional disability picture which do 
not more nearly approximate severe impairment.

3.  The veterans left shoulder disorder is currently 
manifested by symptoms in an unexceptional disability picture 
which do not more nearly approximate limitation of motion of 
the left arm at shoulder level.

4.  Residuals of a left ankle injury, manifested by X-ray 
changes and limitation of motion of the left ankle, were 
shown in service; current residuals of a left ankle injury 
are sufficient to establish service connection.





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.71a, Diagnostic Codes 5295, 5293 
(1998).

2.  The schedular criteria for a compensable evaluation for a 
left shoulder disorder have not been met.  38 C.F.R. 
§§ 3.321. 4.7, 4.40, 4.71, Plate I, 4.71a, Diagnostic Code 
5201 (1998).

3.  Residuals of a left ankle injury, manifested by X-rays 
changes and limitation of motion of the left ankle, were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Low Back Disorder 

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further notes 
that pursuant to the Boards previous remand of October 1996, 
additional Department of Veterans Affairs (VA) examination 
was conducted as to all of the issues on appeal in May 1998.  
Moreover, the May 1998 VA examination included specific 
findings as to the functional impairment, if any, produced by 
the veterans service-connected disability.  However, the 
veterans service representative has noted that additional 
diagnostic testing was not performed as part of the May 1998 
VA examination.  He maintains that this renders the May 1998 
examination inadequate for rating purposes.  In this regard, 
the Board would first point out that its remand requested 
that any additional examination include all indicated 
testing, and did not specifically request X-rays or magnetic 
resonance imaging (MRI) studies.  Thus, the Board expressly 
left the question as to whether further testing was required 
to the exercise of medical judgment by the examining 
physician.  That examiner chose not to order such additional 
testing.  To find the examination inadequate in this 
circumstance would involve substituting the medical opinion 
of the representative, or medical opinion of the Board, for 
the examining physicians opinion.  There is no showing that 
the representaive possesses medical credentials to challenge 
the judgment of the physician, nor does the Board purport to 
have such expertise.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In addition, as the requested examination did 
provide findings as to the level of functional impairment 
produced by the veterans service-connected disabilities, the 
record now contains findings which allow the Board to 
evaluate the current level of the veterans service-connected 
disability under the schedular criteria.  Diagnostic testing, 
by contrast, goes to the etiology, not the level of 
functional impairment, of the disability in question.  
Accordingly, the Board finds no basis for a remand under 
Stegall v. West, 11 Vet. App. 268 (1998), or on the basis of 
alleged inadequacy of the examination. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veterans low back disorder is currently evaluated at 20 
percent as moderate intervertebral disc syndrome with 
recurring attacks under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Under this Diagnostic 
Code, a 40 percent evaluation is accorded for intervertebral 
disc syndrome if severe with recurring attacks and 
intermittent relief.

The United States Court of Veterans Appeals (Court) has held 
that where a Diagnostic Code is not predicated on limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  General Counsel 
for the VA issued an opinion in December 1997, in which it 
was held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

A 40 percent evaluation is also provided for severe 
limitation of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998), and a 40 percent evaluation is 
provided for severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaits 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A review of the history of this disability shows that service 
connection was granted by a September 1993 rating decision, 
based on service medical records and VA medical examination.  
In summary, service medical records were found to show 
treatment for a back injury in October 1974 with an 
assessment of strain.  Thereafter, the veteran was noted to 
have episodic back pain and exacerbations for which he was 
ultimately placed on profile for recurrent back pain, and 
that at the time of his discharge examination in September 
1992, the veteran reported lower back pain.  

VA medical examination in February 1993 revealed that the 
veteran reported low-grade back discomfort on a daily basis 
and that he had severe pain approximately four times a month 
with lifting or turning.  Examination at this time of the 
back revealed forward bending to 80 degrees, backward 
extension to 20 degrees, lateral flexion on both sides to 20 
degrees, and rotation on both sides to 35 degrees.  It was 
also noted that the veteran was able to heel and toe walk 
without discomfort.  The RO consequently assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
based on slight limitation of motion and complaints of daily 
discomfort.

Medical records from Madigan Army Hospital for the period of 
April 1993 to January 1994 reflect that in April 1993, the 
veteran complained of recurring back pain for the previous 
ten years and that his last evaluation was over three years 
earlier.  Examination revealed pain over the sacroiliac joint 
area and that there was pain with straight leg raising on the 
left at 60 degrees and on the right at 90 degrees.  
Approximately a week later, the veteran returned with 
complaints of lower back pain for the previous two weeks 
which radiated down to both legs.  The veteran indicated that 
he was referred for orthopedic consultation at the time he 
was last examined, but that the orthopedist would not examine 
him without X-rays.  The veteran was now requesting X-rays 
and reported that his pain was mildly better.  Examination 
revealed mild tenderness to palpation of the lumbosacral 
paraspinal muscles and milder pain with straight leg raising.

August 1993 records from Madigan Army Hospital reflect that 
the veteran complained of constant pain in the lower back and 
right leg.  The pain was described as dull and achy, and that 
it started in the lumbar region and radiated through the 
right gluteal area, right posterior thigh, and to the level 
of the right posterior mid calf area.  The impression was 
persistent lumbar back pain with possible radiculopathy and 
the plan included and MRI of the lumbar spine.  Subsequent 
examination noted that an MRI was interpreted to indicate 
that the large disc at L5-S1 had impingement on the right S1 
nerve root, and the assessment was herniated nuclear pulposus 
at L5-S1.  In December 1993, the impression was herniated 
nuclear pulposus on the right with slow improvement.  In 
January 1994, it was noted that the veteran was able to 
tolerate playing basketball with his lower back and leg 
problems, but had trouble lifting objects.  Examination 
revealed a good range of motion and sensation was noted to be 
intact.  Some improvement was shown from previous examination 
and the plan was to continue with conservative treatment.

A medical statement from Chiropractor H., dated in June 1995, 
indicates that he examined the veteran at this time for an 
acute exacerbation of his low back. The veteran reported that 
his low back pain radiated across the sacroiliac joint 
bilaterally and down into the posterior thigh of both legs.  
The veteran reportedly had experienced previous chronic back 
pain, but it was localized to the right sacroiliac joint and 
leg.  Physical examination revealed painful and restricted 
lumbar motion with 30 degrees forward flexion, 5 degrees 
extension, 10 degrees left lateral flexion, 30 degrees right 
lateral flexion, 15 degrees left rotation, 30 degrees right 
rotation and hypoesthesia of the left L4, L5 and S1 
dermatomes.  The initial diagnosis was a disc herniation at 
L5/S1 with associated bilateral radiculitis and multiple 
vertebral subluxations.  The treatment plan consisted of 
conservative adjustments of the lumbar and thoracic spines 
and the prognosis was guarded.

Private treatment records from H. Chiropractic Clinic for the 
period of January 1997 to September 1997 reflect periodic 
treatment for the low back, mid back and neck.

Private treatment records from Chiropractor W. for the period 
of November 1997 to January 1998 initially reflect that the 
MRI of August 1993 was interpreted to reveal a central disc 
herniation at L5-S1, slightly effacing the anterior aspect of 
the thecal sack and encroaching upon the right S1 nerve root.  
Mild "retrolithiasis" was also noted.  In November 1997, the 
veteran reported reoccurring low back pain with right 
sciatica.  Thereafter, the records reflect periodic treatment 
at this facility for back pain.  

A May 1998 VA medical examination revealed that the veteran 
reported a history of low back pain since the middle 1980s.  
His back pain was reportedly initially intermittent, but was 
thereafter aggravated during Desert Storm and now included 
bilateral leg pain.  Following his MRI in 1993, he had had 5 
years worth of chiropractic treatment.  These treatments 
would relieve the pain in his back and legs for about a week.  
More recently, the veteran had started to do exercises at 
home.  At this time, he did not have leg pain but did have 
back pain.  His pain was aggravated by lifting objects in 
excess of 30 pounds, coughing or sneezing, running, or sports 
such as softball or basketball.  He also noted that his 
condition had worsened over the previous five or six years.  

Physical examination revealed that the veterans gait was 
cautious but with no limp and an equal stride.  The veteran 
could walk on his heels and toes and there was no muscular 
wasting or fasciculation.  There was also no muscle spasm in 
the low back, and no point tenderness, no sciatic notch, 
greater trochanter or iliac crest tenderness.  The range of 
motion of the low back revealed forward flexion limited by 
pain to 50 degrees, extension to 25 degrees, and tilt at 30 
degrees bilaterally.  In the fixed pelvic seated position, 
rotation was 50 degrees bilaterally.  Muscle testing of the 
lower extremities was 5/5 and sensory examination was intact.  
Ankle jerks were 2+ and straight leg raising in the sitting 
position was to 85 degrees bilaterally with tripoding.  

It was noted that the veteran changed from the sitting to 
lying position in apparent ease.  Straight leg raising in the 
lying position on the left was 60 degrees and on the right 
was 40 degrees.  The impression was low back pain with March 
1993 MRI reading of disc herniation at the L5-S1 level with 
no current sciatica.  It was further noted that there was 
currently no demonstrable lumbosacral disability based on 
objective findings, no weakness or fatigability or 
incoordination, and no objective findings which correlated 
with the veterans subjective complaints except tripoding in 
the sitting position and the lack of straight leg raising 
with symptoms in the low back which was not found to 
correlate with the sitting straight leg raising.  The 
examiner also commented that there was no muscle atrophy and 
some nonphysiologic findings based on his current 
examination.  


Analysis

The Board has reviewed all pertinent evidence of record.  
Under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293, an 
evaluation greater than that currently assigned is warranted 
if the veterans back disability demonstrates recurring 
attacks with intermittent relief more nearly approximating 
severe intervertebral disc syndrome.  In that regard, while 
the 1998 VA medical examination demonstrated that there was 
diagnostic proof of disc herniation at L5-S1, there were no 
current complaints of sciatica, no loss of muscle strength, 
no muscle spasm, no sciatic notch, and no evidence of wasting 
of muscles or fasciculation.  The Board has considered all 
the criteria under Diagnostic Code 5293, and finds that the 
above-noted findings do not more nearly approximate evidence 
of recurring attacks with intermittent relief, and that the 
disability picture does not meet or more nearly approximate 
the criteria necessary for a 40 percent evaluation, i.e., 
findings of severe impairment.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.  

The Board has also reviewed 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295, which provides that a 40 percent 
evaluation is warranted if the veterans back disability 
demonstrates severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaits 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  In 
this regard, the Board notes that while the 1998 VA examiner 
noted the veteran subjective complaints of pain on motion, he 
went on to comment that there was currently no demonstrable 
lumbosacral disability based on objective findings, no 
weakness or fatigability or incoordination, and no objective 
findings which correlated with the veterans subjective 
complaints except tripoding in the sitting position and the 
lack of straight leg raising in a lying position.  The 
veterans service representation has challenged the adequacy 
of the May 1998 VA examination, alleging it should have 
included further diagnostic examination, but the Board has 
found the report from this examination to be very 
comprehensive and specifically responsive to the Boards 
request for the examiners impression with respect to pain on 
motion and current functional impairment.  

The Board has considered all the criteria under Diagnostic 
Code 5295, and finds that the veterans complaints of pain in 
the face of such a lack of objective findings, inconsistent 
results from straight leg raising, and apparent ease in 
changing positions during the 1998 examination, do not 
constitute evidence that meets or more nearly approximates 
the criteria necessary for a 40 percent evaluation, i.e., 
findings of severe impairment.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295.  Nor do the findings overall show a 
collection of manifestations attributable to service-
connected disability that more nearly approximate the next 
higher rating.  In fact, the VA examiner essentially found 
that the appellant now has no demonstrable lumbosacral 
disability based on objective findings.  

With respect to an increased rating based on severe 
limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Code 5292 
provides a 40 percent evaluation for severe limitation of the 
lumbar spine which is simply not shown by the medical 
evidence currently of record.  As was noted previously, any 
limitation of motion based on pain or otherwise is 
significantly suspect in light of the lack of current 
objective findings and the inconsistent straight leg testing 
at the VA examination in May 1998.  

The Board also agrees with the ROs determination that a 
higher rating was not appropriate under 38 C.F.R. § 3.321(b) 
(1998).  As to the disability picture presented, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veterans 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  Although the veteran has 
indicated that his back is continually painful and that he 
regularly has radiating pain, the record does not reflect any 
recent or frequent hospital care, and any interference in 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  His subjective complaints lack support by 
objective findings.  The Board finds that the 20 percent 
rating currently assigned for the low back disability 
accounts for what is considered the average impairment of 
earning capacity for veterans with this type of disability.  
In sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating on an extraschedular basis is not warranted.

The evidence in this case clearly preponderates against the 
claim.  Accordingly, the benefit of the doubt doctrine is not 
for application.  


II.  A Left Shoulder Disorder

Background

The Board notes that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, supra.

Impairment of the humerus, with recurrent dislocation of the 
shoulder at the scapulohumeral joint, is assigned a 20 
percent evaluation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level.  A 30 
percent evaluation is assigned with frequent episodes and 
guarding of all arm movements, if the major arm is affected.  
38 C.F.R. Part 4, Diagnostic Code 5202 (1998).

Limitation of motion of either arm to shoulder level is rated 
20 percent.  Limitation of motion of the major and minor 
extremity midway between the side and shoulder level is rated 
30 and 20 percent, respectively, and limitation of motion of 
the major and minor extremity to 25 degrees from the side is 
rated 40 and 30 percent, respectively.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5201.  The normal range of motion of 
the shoulder is from 0 degrees of flexion (forward elevation) 
to 180 degrees of flexion, from 0 degrees of abduction to 180 
degrees of abduction, from 0 degrees of external rotation to 
90 degrees of external rotation, and from 0 degrees of 
internal rotation to 90 degrees of internal rotation.  
38 C.F.R. § 4.71, Plate I.

A review of the history of this disability shows that service 
connection was also granted in the September 1993 rating 
decision with a 0 percent rating, based on service medical 
records and VA medical examination.  Service medical records 
were found to show that the veteran was right-handed and that 
he reported a complaint of left shoulder pain at the time of 
the veterans discharge examination in September 1992.  In 
addition, VA medical examination in February 1993 revealed 
that the veteran reported that his left shoulder pain had its 
onset approximately six years earlier, that he had pain with 
overhead work, and that his pain was most difficult in the 
morning.  Examination revealed limited abduction to 160 
degrees, and that forward flexion and backward extension were 
normal.

Private chiropractor records for the period of January 1997 
to January 1998 do not reflect left shoulder complaints or 
treatment. 

May 1998 VA medical examination revealed that the veteran 
reported no current left shoulder pain.  It was further noted 
that there was no crepitus in either shoulder and that the 
impingement signs were negative bilaterally.  Physical 
examination indicated no point tenderness in the shoulder 
girdles.  The range of motion of the shoulders demonstrated 
forward flexion at 150 degrees bilaterally, extension at 30 
degrees bilaterally, abduction to 150 degrees bilaterally, 
internal and external rotation at 60 degrees bilaterally in 
the 90 degree abducted position, and adduction at 20 degrees 
bilaterally.  There was also equal pronation and supination 
of the forearm, limited to approximately 60 degrees of 
supination, full pronation bilaterally, and full flexion and 
extension of the fingers.  

It was also noted that the veteran could get his fingers 
within a centimeter of touching his shoulders bilaterally 
with full extension of his elbows bilaterally.  It was the 
examiners impression that there was no demonstrable shoulder 
disability based on objective findings, and that there was no 
evidence of weakness, fatigability or incoordination.


Analysis

With respect to the veterans left shoulder disability, the 
Board first recognizes that this disability involves the 
veterans minor extremity, and that the disability is 
currently rated at 0 percent under Diagnostic Code 5201.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The criteria for 
application of an increased rating under Diagnostic Code 5202 
have not been met because there has been no finding or 
diagnosis of an impairment of the humerus by any competent 
medical evidence.  Clearly, there is no ankylosis of the 
joint, and thus 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(1998) is not applicable.  Diagnostic Code 5201 would permit 
the assignment of a 20 percent rating if there is a finding 
that the limitation of motion in the right arm is at shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veterans consistent principal complaint has been painful 
limitation on the use of the left shoulder.  However, 
physical examination by the VA medical examiner in May 1998 
revealed forward flexion at 150 degrees bilaterally, 
extension at 30 degrees bilaterally, abduction to 150 degrees 
bilaterally, internal and external rotation at 60 degrees 
bilaterally in the 90 degree abducted position, and adduction 
at 20 degrees bilaterally.  There was also equal pronation 
and supination of the forearm, limited to approximately 60 
degrees of supination, full pronation bilaterally, and full 
flexion and extension of the fingers.  Abduction of the arm 
to shoulder level would constitute 90 degrees of abduction.  
38 C.F.R. § 4.71, Plate I.  Thus, the examination findings of 
the May 1998 VA examiner do not demonstrate abduction of the 
left arm which is approximately limited to shoulder level. 
Therefore, the Board finds that the level of disability for 
the left shoulder does not meet the criteria of limitation of 
the left arm at shoulder level under Diagnostic Code 5201, 
and that a compensable rating for the left shoulder is not 
warranted under this Diagnostic Code.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.  

The veterans subjective complaint of pain on use is also 
insufficient to justify a compensable rating.  More 
specifically, the provisions of 38 C.F.R. § 4.40 note that 
functional loss may be due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Moreover, 38 C.F.R. 
§ 4.45 (1998) directs that the factors of disability 
affecting the joints include pain on movement and weakened 
movement.  Here, the Board notes that the veteran did not 
report any pain in the left shoulder at the time of the May 
1998 examination, and there was no disability or weakened 
movement based on objective examination.  Although there was 
some slight limitation of motion of the arm above shoulder 
level when compared to normal ranges of motion (for example, 
150 degrees of abduction compared with 180 degrees of normal 
abduction), in light of the lack of any other supporting 
evidence, the Board finds that this slight limitation is not 
adequate to support a compensable rating based on exertional 
pain.  38 C.F.R. § 4.40.  The Board further observes that 
while 38 C.F.R. § 4.59 (1998) addresses painful motion, it is 
specifically set in the context of any form of arthritis.  
Arthritis of the shoulder is not demonstrated on this record.  
Furthermore, there is no demonstration on the recent 
examination that pain produced any limitation of motion or 
that there was any evidence of objective impairment due to 
the service connected disability.  Thus, there is no basis to 
assign a compensable evaluation under the provisions of 
38 C.F.R. § 4.59.   

A higher rating is also not appropriate under 38 C.F.R. 
§ 3.321(b).  As was the case with respect to the veterans 
low back disability, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veterans employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321(b).  
Although the veteran has indicated that his left shoulder is 
painful on use, the record does not reflect any recent or 
frequent hospital care, and any interference in the veterans 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  


III.  Residuals of a Left Ankle Injury

The Board finds initially that the claim for service 
connection for residuals of a left ankle injury, manifested 
by X-ray changes and limitation of motion of the veterans 
left ankle, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  The Board 
also finds that the facts relevant to this issue have been 
developed to the extent possible and that the statutory 
obligation of the VA to assist in the development of the 
claim is satisfied.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

The enlistment examination in January 1971 revealed no 
relevant abnormalities.  Thereafter, the veterans service 
medical records reflect two episodes of left ankle treatment 
during service, one in July 1984 and one in July 1987.  In 
July 1984, it was noted that the veteran complained of left 
ankle pain for the previous two weeks, and that the veteran 
had reportedly injured the ankle while playing baseball.  
Examination revealed no edema and the assessment was 
resolving left ankle injury.  The veteran was provided with 
pain medication and told to return to the clinic if his pain 
persisted.  In July 1987, the veteran complained that he 
turned his left ankle while playing basketball one month 
earlier.  He reported that he initially had some swelling at 
the time of the accident and that it continued to hurt 
intermittently, especially when playing ball.  Physical 
examination at this time revealed that the joint was a little 
warm, that there was pain on range of motion, and that there 
was no swelling or deformity.  X-rays were interpreted to 
reveal a slightly roughened surface of the talus and the 
location of an old injury at the talus.  The overall 
impression was ankle sprain of one months duration, and the 
veteran was provided with an elastic ankle support.  

VA medical examination in May 1998 revealed no current 
complaint of left ankle pain, but physical examination did 
reveal that subtalar motion was limited to 10 degrees on the 
right and 7 degrees on the left.  Forefoot motion was noted 
to be 20 degrees bilaterally, and the veteran had full ankle 
motion with walking on his toes and heels.  The examiner 
concluded that there was no demonstrable ankle disability 
based on objective findings and that there was no weakness, 
fatigability, or incoordination based on current examination.


Analysis

The Board has also considered the evidence relevant to this 
claim.  First, service medical records specifically document 
the veterans July 1984 report of a left ankle injury while 
playing baseball, and the resulting in-service diagnosis of 
resolving left ankle injury.  Thereafter, service medical 
records reveal a second left ankle injury in July 1987, which 
resulted in a diagnosis of ankle sprain of one months 
duration, and X-ray evidence of slightly roughened surface of 
the talus and the location of an old injury at the talus.  In 
addition, it is noted that enlistment examination in January 
1971 did not refer to any existing residuals of injury to the 
left ankle at the time of the veterans induction into 
military service.  Finally, the evidence shows that while the 
VA medical examination in May 1998 noted that the veteran did 
not report any pain in the left ankle at the time of this 
examination, physical examination revealed that subtalar 
motion was limited to 10 degrees on the right and 7 degrees 
on the left, and that forefoot motion was 20 degrees 
bilaterally. 

In light of the lack of evidence that links the July 1987 in-
service finding of an old injury to the talus to an incident 
prior to service, the Board finds that this evidence is 
sufficient to provide a link to the July 1984 left ankle 
injury, and that this and other evidence of record is 
therefore sufficient to establish a nexus between the 
veterans current subtalar limitation and the July 1984 left 
ankle injury in service.  Hence, the Board finds that 
residuals of a left ankle injury were incurred in service and 
that they continued thereafter, that there is competent 
evidence that the veteran currently has this disability, and 
that service connection for such disability is warranted.


ORDER

An increased evaluation for a low back disorder and a left 
shoulder disorder is denied.

The claim for service connection for residuals of a left 
ankle injury, manifested by X-ray changes and limitation of 
motion of the left ankle is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
